by the Supreme Court except on petition for review"). Accordingly, we

                           ORDER the petition DENIED.


                                                      rig

                                                Saitta




                                                            Pitt U'AP        J.
                                                Pickering



                cc: Hon. Robert Lane, District Court Judge
                     Hyrum Joseph West
                     Attorney General/Carson City
                     Nye County District Attorney
                     Nye County Clerk




SUPREME COURT
     OF
   NEVADA
                                                  2
(0) 1947A exo